           Case 1:20-cv-05442-JMF Document 41 Filed 04/12/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 VIJAY JAIN,                                                            :
                                              Plaintiff,                :
                                                                        :    20-CV-5442 (JMF)
                            -v-                                         :
                                                                        :        ORDER
 CITY OF NEW YORK, et al.,                                              :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On April 9, 2021, the City Defendants filed a motion to dismiss the complaint under Rule
12(b) of the Federal Rules of Civil Procedure. ECF No. 38. Under Rule 15(a)(1)(B), a plaintiff
has twenty-one (21) days after the service of a motion under Rule 12(b) to amend the complaint
once as a matter of course.

       Accordingly, it is hereby ORDERED that Plaintiff shall file any amended complaint by
April 30, 2021. Plaintiff will not be given any further opportunity to amend the complaint to
address issues raised by the motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed,
Defendants shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF
stating that it relies on the previously filed motion to dismiss. If Defendants file an answer or a
new motion to dismiss, the Court will deny the previously filed motion to dismiss as moot. If
Defendants file a new motion to dismiss, any opposition shall be filed within fourteen days, and
any reply shall be filed within seven days of any opposition.

       If no amended complaint is filed, Plaintiff shall file any opposition to the motion to
dismiss by April 30, 2021. Defendants’ reply, if any, shall be filed by May 7, 2021. At the time
any reply is served, the moving party shall supply the Court with one, double-sided courtesy hard
copy of all motion papers by mailing or delivering them to the Thurgood Marshall United States
Courthouse, 40 Centre Street, New York, New York.

       All dates and deadlines related to the State Defendants’ pending motion to dismiss, ECF
No. 25, remain in effect.

        SO ORDERED.

Dated: April 12, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
